*1371MEMORANDUM OF DECISION.
Lillian Henward appeals from a Superior Court (Penobscot County) judgment affirming her conviction in the District Court (Bangor) of operating a motor vehicle while having 0.10% or more by weight of alcohol in her blood or while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (1983 & Supp.1986). On the basis of all the evidence viewed in the light most favorable to the prosecution, the trial judge rationally could find beyond a reasonable doubt every element of the crime of operating under the influence. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.